UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7127



KENDELL C. ALEXANDER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.




                            No. 99-7540



KENDELL C. ALEXANDER,

                                             Plaintiff   - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
99-298-PJM)


Submitted:   January 11, 2000             Decided:   February 8, 2000
Before MURNAGHAN, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendell C. Alexander, Appellant Pro Se. Larry David Adams, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       In these consolidated appeals, Appellant Kendell C. Alexander

appeals the district court’s orders denying relief on his 28 U.S.C.

§ 2241 (1994) petition and reconsideration of that order.        We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.      Accordingly, we affirm both orders on

the reasoning of the district court.         See Alexander v. United

States, No. CA-99-298-PJM (D. Md. July 27 & Sept. 30, 1999).         We

deny    Alexander’s   motion   to   remand   filed   in   No.   99-7127.

Furthermore, we deny Alexander’s motions captioned “Motion of

Expedite of Appeals” and “Motion to Strike Appellee’s Response to

Appellant’s Pro Se Informal Brief.” We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                    3